DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 23 September 2022. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 13 is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 13 and 14 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-3, 8, and 10-11 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 12 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: upon review of Landberg, one of ordinary skill in the art would consider the claimed bearing body to be equivalent to the bearing bracket (27) rather than the sleeve (53).
	In reply, the Office respectfully considers this argument not persuasive because as shown in, at least, figures 2-5 of the present application, the claimed bearing body is associated with the locking nut at the impeller and circumscribes the rotor shaft adjacent to the locking nut. Thus, one of ordinary skill in the art, upon review of Landberg, would determine the sleeve (53) as equivalent to the claimed bearing body because it is associated with the locking nut (51) at the impeller (41) and circumscribes the rotor shaft (16) adjacent to the locking nut (51). In contrast, the Landberg bearing bracket (27) is not associated with the impeller (41) and impeller locking nut (51). The bearing bracket (27) is part of the casing and supports the shell (28) that provides space for a shaft bearing (32) and so it does not have the claimed outer bearing surface. Thus, one of ordinary skill in the art would consider the sleeve (53) of Landberg as equivalent to the claimed bearing body because the sleeve (53) is at the same location and possesses the same structural characteristics (e.g. a radially outer bearing surface) as the claimed bearing body.  

(B)	At pages 12-13 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: the cap (31) of Landberg holds the bearing shell (28) in position so there is no reason one of ordinary skill in the art would modify Landberg to have a locking ring, as taught by Heimann, for limiting movement of the bearing bracket (27).
In reply, the Office respectfully considers this argument not persuasive because, as discussed above, one of ordinary skill in the art would consider the sleeve (53) of Landberg, not the bearing bracket (27), as equivalent to the claimed bearing body because the sleeve (53) is at the same location and possesses the same structural characteristics (e.g. a radially outer bearing surface) as the claimed bearing body. Landberg figures 3 and 7 show the sleeve (53) and nut (51) as integral; however, Landberg further teaches the sleeve and locking nut can be separate elements (see column 3, lines 69-72). When the sleeve is not axially fixed and is movable axially along the rotor shaft when it is a separate from the locking nut. Thus, one of ordinary skill in the art would utilize the teachings of Heimann by including a locking ring to limit axial movement of the Landberg sleeve, i.e. bearing body, along the rotor shaft. 

Regarding the rejection of claim(s) 4 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann and Orban, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 13-14 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 4: a bearing body that circumferentially encompasses a rotor shaft and comprises a radially outer bearing surface and a locking ring that circumferentially encompasses the rotor haft and limits an axial movement of the bearing body relative to the rotor shaft.
	In reply, the Office respectfully considers this argument not persuasive because, as discussed above, one of ordinary skill in the art would consider the sleeve (53) of Landberg, not the bearing bracket (27), as equivalent to the claimed bearing body because the sleeve (53) is at the same location and possesses the same structural characteristics (e.g. a radially outer bearing surface) as the claimed bearing body. Considering the teaching of Landberg that the sleeve and locking nut can be separate elements, resulting in the threaded nut being fixed in place and the sleeve being movable, one of ordinary skill in the art would utilize the teachings of Heimann by including a locking ring to limit axial movement of the Landberg sleeve, i.e. bearing body, along the rotor shaft.

	 
Regarding the rejection of claim(s) 5 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann, Orban and an engineering expedient, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 14-15 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 5: a second axial stop body and a second axial end of a bearing body that comprise N≥2 engagement locations, wherein the engagement locations are arranged in an N-fold symmetry with respect to a rotor axis. Specifically, Applicant contends features recited in the claims cannot be provided for by design choice and must be the result of teachings or suggestions from the references as a whole.
In reply, the Office respectfully considers this argument not persuasive because the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144(I)). In this case, the references teach all the claimed structural features except for more than one engagement location wherein the engagement locations are arranged in N-fold symmetry. The cited art, specifically Orban, teaches that the engagement location (14, see Fig. 4) transmits torque between the two mating elements (see column 4, lines 50-53). 
The N-fold symmetric arrangement provides for N different angular orientation options how the bearing body can be mounted to the rotor shaft rendering the mating connection less prone to manufacturing tolerances but this is not an unexpected result when considering duplication of the engagement locations. One of ordinary skill in the art would seek to balance the mating parts, by arranging of the engagement locations around the rotor shaft, to achieve smooth transmission of torque during operation. Thus, the duplication of the engagement location and arrangement of the locations is considered a design choice because there is no new or unexpected result to the claimed limitation(s).

Regarding the rejection of claim(s) 12 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann and an engineering expedient, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 15 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 12: each of a plurality of teeth of a locking ring that forms an inward blade extending along 15% or less of a circumference of a rotor shaft.
In reply, the Office respectfully considers this argument not persuasive because the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144(I)). In this case, the references teach all the claimed structural features except for the teeth extending along 15% or less of the circumference of the shaft. Heimann teaches the teeth can extend in segments along the circumference of the shaft and a change in the extension of the teeth has an effect on the clamping force of the locking ring (see column 8, lines 69-74). Thus, the percentage of extension is considered a result effective variable because it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of the claim are disclosed in the prior art (see MPEP 2144.05(II)). 


Regarding the rejection of claim(s) 13 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann and an engineering expedient, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 16 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 13: teeth that are located at M≥2 locking ring segments with a central angle of 30˚ ≤ α ≤ 90˚.
In reply, the Office respectfully considers this argument not persuasive because the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144(I)). In this case, the references teach all the claimed structural features except the angle separation between teeth. Heimann teaches the teeth can extend in segments along the circumference of the shaft and a change in the extension of the teeth has an effect on the clamping force of the locking ring (see column 8, lines 69-74). Thus, the angle of separation between teeth is considered a result effective variable because it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of the claim are disclosed in the prior art (see MPEP 2144.05(II)). 


Regarding the rejection of claim(s) 14 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann and an engineering expedient, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 16-17 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 14: a first tooth and a second tooth that extend over an arc length with central angle β of less than 20˚.
In reply, the Office respectfully considers this argument not persuasive because the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144(I)). In this case, the references teach all the claimed structural features except the angle separation between teeth. Heimann teaches the teeth can extend in segments along the circumference of the shaft and a change in the extension of the teeth has an effect on the clamping force of the locking ring (see column 8, lines 69-74). Thus, the angle of separation between teeth is considered a result effective variable because it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of the claim are disclosed in the prior art (see MPEP 2144.05(II)). 


	
Regarding the rejection of claim(s) 18 under 35 U.S.C. 103(a) as being unpatentable over Landberg in view of Heimann and an engineering expedient, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 17-18 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 18: teeth are harder than a radial outer surface of a rotor shaft. 
In reply, the Office respectfully considers this argument not persuasive because the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144(I)). In this case, the references teach all the claimed structural features except the hardness of the teeth relative to the rotor shaft. Heimann teaches the locking ring with teeth provides restraint to axial movement along the rotor shaft and the teeth are formed to clamp onto the rotor shaft so as to resist slippage by bearing tightly against the shaft (see column 8, liens 69-74). Thus, the hardness of the teeth is considered a result effective variable because it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of the claim are disclosed in the prior art (see MPEP 2144.05(II)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 19:
Claim(s) 19 recite(s) the impeller nut being movable relative to the bearing body. Thus, claim(s) 19 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the impeller nut is movable due to being a separate element from the bearing body (i.e. not integral) or movable during operation of the pump (i.e. axially along the rotor shaft or circumferentially rotatable). Further, it is unclear if the impeller nut is only capable of movement or actually moving. The most relevant portion of the specification, found by the Office, at the figures discloses an impeller nut that is threaded onto a rotor shaft and a separate element from the bearing body. However, the claim is unclear as to the manner of movement of the impeller nut. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting an impeller nut that is movable due to being separate element from the bearing body and/or moved along a rotor shaft whether during operation or mounting/unmounting against the impeller to be pertinent to the relevant claim limitation(s).

(B)	Regarding Claim(s) 20:
Claim(s) 20 recite(s) the impeller nut being configured to move independent of movement of the bearing body. Thus, claim(s) 20 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the impeller nut is movable due to being a separate element from the bearing body (i.e. not integral) or movable during operation of the pump (i.e. axially along the rotor shaft or circumferentially rotatable). The most relevant portion of the specification, found by the Office, at the figures discloses an impeller nut that is threaded onto a rotor shaft and a separate element from the bearing body. However, the claim is unclear as to the manner of movement of the impeller nut. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting an impeller nut that is movable due to being separate element from the bearing body and/or moved along a rotor shaft whether during operation or mounting/unmounting against the impeller to be pertinent to the relevant claim limitation(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8, 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,660,122 to Landberg (hereinafter “LANDBERG”) in view of Untied States Patent No. 2,595,787 to Heimann (hereinafter “HEIMANN”).

(A) Regarding Claim 1:
	LANDBERG teaches:
		A pump (Fig. 7) comprising: 
a rotor shaft extending along a rotor axis;
 a bearing body (53, wherein the bearing body, i.e. sleeve, is separate from the nut (51 or 52), see column 3, lines 71-72) circumferentially encompassing the rotor shaft and comprising a radially outer bearing surface.
However, the difference between LANDBERG and the claimed invention is that LANDBERG does not explicitly teach a locking ring circumferentially encompassing the rotor shaft and limiting an axial movement of the bearing body relative to the rotor shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth, wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft, wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring.
	HEIMANN teaches:
A bearing body and a locking ring (Figs. 16, 18) circumferentially encompassing a  shaft and limiting an axial movement of the bearing body relative to the shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth (50a, 50’a, 46a), wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft (e.g. at a slot, Fig. 18), wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring (columns 2-3, bridging paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a locking ring positioned on the rotor shaft of LANDBERG, as taught by HEIMANN, in order to provide an artificial shoulder and thereby achieve the predictable result of securing the bearing body, i.e. separated sleeve, against axial displacement on the rotor shaft (HEIMANN column 1, lines 1-7).

	
	(B) Regarding Claim 2:
		LANDBERG as modified by HEIMANN further teaches:
The locking ring is a first axial stop (HEIMANN Figs. 16, 18) and further comprising a second axial stop body (i.e. a nut (51 or 52) of LANDBERG, Fig. 7, see column 3, lines 71-72 for the sleeve being separated from the nut).
	
(C) Regarding Claim 3:
		LANDBERG as modified by HEIMANN further teaches:
An impeller nut (51 or 52 of LANDBERG, Fig. 7, see column 3, lines 71-72 for the sleeve being separated from the nut) encompassing the rotor shaft for fixing an impeller (41, LANDBERG) to the rotor shaft is the second axial stop body.

(D) Regarding Claim 8:
		LANDBERG as modified by HEIMANN further teaches:
The locking ring (HEIMANN Figs. 16, 18) defines a circumferential gap between a first circumferential end portion of the locking ring (HEIMANN e.g. end with tooth 50a) and a second circumferential end portion of the locking ring (HEIMANN e.g. end with tooth 50’a), wherein the gap is smaller in the locking state than in the mounting state (HEIMANN columns 2-3, bridging paragraph).

(E) Regarding Claim 10:
		LANDBERG as modified by HEIMANN further teaches:
The locking ring comprises a stress portion between a first circumferential end portion of the locking ring and a second circumferential end portion of the locking ring (HEIMANN, Fig. 16 e.g. portion with tooth 46a), wherein an annulus area of the locking ring has a reduction in size from the stress portion towards the first circumferential end portion and from the from the stress portion towards the second circumferential end.

(F) Regarding Claim 11:
		LANDBERG as modified by HEIMANN further teaches:
The locking ring (HEIMANN Figs. 16, 18) defines an envelope of maximal radial expansion, wherein the envelope of maximal radial expansion is equal in size to or smaller than the radius of the radially outer bearing surface (HEIMANN columns 2-3, bridging paragraph).

(G) Regarding Claim 19:
	LANDBERG teaches:
		A pump (Fig. 7) comprising: 
a rotor shaft extending along a rotor axis;
 a bearing body (53, wherein the bearing body, i.e. sleeve, is separate from the nut (51 or 52), see column 3, lines 71-72) circumferentially encompassing the rotor shaft and comprising a radially outer bearing surface,
and an impeller nut (51) extending about the rotor shaft, the impeller nut being configured to fix an impeller to the rotor shaft, the impeller nut being movable relative to the bearing body (53; see column 3, lines 69-72). 
However, the difference between LANDBERG and the claimed invention is that LANDBERG does not explicitly teach a locking ring circumferentially encompassing the rotor shaft and limiting an axial movement of the bearing body relative to the rotor shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth, wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft, wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring.
	HEIMANN teaches:
A bearing body and a locking ring (Figs. 16, 18) circumferentially encompassing a  shaft and limiting an axial movement of the bearing body relative to the shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth (50a, 50’a, 46a), wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft (e.g. at a slot, Fig. 18), wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring (columns 2-3, bridging paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a locking ring positioned on the rotor shaft of LANDBERG, as taught by HEIMANN, in order to provide an artificial shoulder and thereby achieve the predictable result of securing the bearing body, i.e. separated sleeve, against axial displacement on the rotor shaft (HEIMANN column 1, lines 1-7).

(H) Regarding Claim 20:
	LANDBERG teaches:
		A pump (Fig. 7) comprising: 
a rotor shaft extending along a rotor axis;
 a bearing body (53, wherein the bearing body, i.e. sleeve, is separate from the nut (51 or 52), see column 3, lines 71-72) circumferentially encompassing the rotor shaft and comprising a radially outer bearing surface,
and an impeller nut (51) extending about the rotor shaft, the impeller nut being configured to fix an impeller to the rotor shaft, the impeller nut configured to move independent of movement of the bearing body (53; see column 3, lines 69-72). 
However, the difference between LANDBERG and the claimed invention is that LANDBERG does not explicitly teach a locking ring circumferentially encompassing the rotor shaft and limiting an axial movement of the bearing body relative to the rotor shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth, wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft, wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring.
	HEIMANN teaches:
A bearing body and a locking ring (Figs. 16, 18) circumferentially encompassing a  shaft and limiting an axial movement of the bearing body relative to the shaft, wherein the locking ring comprises at least two radially inwardly protruding teeth (50a, 50’a, 46a), wherein the locking ring is radially expandable from a locking state to a mounting state against an elastic restoring force of the locking ring, wherein the locking ring is, in the mounting state, positionable at a desired axial position on the rotor shaft (e.g. at a slot, Fig. 18), wherein the teeth are configured to press, in the locking state, against a radial outer surface of the rotor shaft by the elastic restoring force of the locking ring (columns 2-3, bridging paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a locking ring positioned on the rotor shaft of LANDBERG, as taught by HEIMANN, in order to provide an artificial shoulder and thereby achieve the predictable result of securing the bearing body, i.e. separated sleeve, against axial displacement on the rotor shaft (HEIMANN column 1, lines 1-7).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 2 above, and further in view of United States Patent No. 8,287,235 to Orban et al. (hereinafter “ORBAN”).

(A) Regarding Claim 4:
	LANDBERG as modified by HEIMANN teaches:
The second axial stop body (i.e. a nut (51 or 52) of LANDBERG, Fig. 7, see column 3, lines 71-72 for the sleeve being separated from the nut) defines N ≥ 1 engagement location(s) for preventing a rotational movement of the bearing body relative to the rotor shaft, wherein the bearing body (LANDBERG 53) comprises a first axial end facing the locking ring (HEIMANN Figs. 16, 18) and a second axial end facing away from the locking ring.
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the second axial end comprises N ≥ 1 engagement location(s) positive-locking with the engagement location(s) of the second axial stop body.
	ORBAN teaches:
A bearing body (8, Fig. 4) has a second axial end comprising N ≥ 1 engagement location(s) positive-locking (through protrusion/slot connection 14, 23) with the engagement location(s) of the second axial stop body (i.e. hub of the impeller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of LANDBERG by having a protrusion/slot connection at the second axial end, as taught by ORBAN, in order to form a torque connection and thereby achieve the predictable result of transferring torque between the sleeve and nut of the impeller (ORBAN column 4, lines 50-55).

	

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 2 above, and further in view of ORBAN and an engineering expedient.

(A) Regarding Claim 5:
	LANDBERG as modified by HEIMANN teaches:
The second axial stop body (i.e. a nut (51 or 52) of LANDBERG, Fig. 7, see column 3, lines 71-72 for the sleeve being separated from the nut) defines N ≥ 1 engagement location(s) for preventing a rotational movement of the bearing body relative to the rotor shaft, wherein the bearing body (LANDBERG 53) comprises a first axial end facing the locking ring (HEIMANN Figs. 16, 18) and a second axial end facing away from the locking ring.
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the second axial end comprises engagement locations.
	ORBAN teaches:
A bearing body (8, Fig. 4) has a second axial end comprising N ≥ 1 engagement location(s) positive-locking (through protrusion/slot connection 14, 23) with the engagement location(s) of the second axial stop body (i.e. hub of the impeller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of LANDBERG by having a protrusion/slot connection at the second axial end, as taught by ORBAN, in order to form a torque connection and thereby achieve the predictable result of transferring torque between the sleeve and nut of the impeller (ORBAN column 4, lines 50-55).
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the second axial end comprises N ≥ 2 engagement locations, wherein the engagement locations are arranged in an N-fold symmetry with respect to the rotor axis.
Since applicant has not disclosed any unexpected results to suggest that having more than one engagement location in an N-fold symmetry with the rotor axis provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the engaging locations transmit torque between the components and it appears that the sleeve and nut of LANDBERG would perform equally well with more than one engagement location in an N-fold symmetry with the rotor axis, as claimed by applicant, it would have been an obvious matter of design choice to include addition engagement locations in an N-fold symmetry with the rotor axis, as claimed, for the purpose of ensuring torque transmission between the shaft sleeve and impeller nut of LANDBERG.	



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 12:
	LANDBERG as modified by HEIMANN teaches:
Each of the teeth of the locking ring forms an inward blade (HEIMANN Figs. 16, 18).
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the teeth extending along 15% or less of the circumference of the rotor shaft.
Though HEIMANN does not explicitly state the claimed range, HEIMANN identifies the teeth may be over the entire inner surface of the ring (as in Fig. 15) or in segments along the inner surface (as in Fig. 16). Furthermore, the teachings of HEIMANN suggest that a change of the extension/distribution of the teeth along the inner surface of the locking ring (e.g. full circumference or segmented) can have an effect on the clamping force for seating the ring on the shaft (HEIMANN column 8, lines 69-74). Therefore, the extension of the teeth is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the teeth of LANDBERG extending along 15% or less of the circumference of the rotor shaft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 10 above, and further in view of an engineering expedient.

(A) Regarding Claim 13:
	LANDBERG as modified by HEIMANN teaches:
The teeth (HEIMANN Fig. 16) are located at M≥2 locking ring segments (e.g. the segment with tooth 46a, the segment with tooth 50a, and the segment with tooth 50’a), wherein the locking ring segments are preferably arranged in symmetrically with respect to a symmetry plane spanned by the rotor axis and a direct virtual connecting line between a center of the circumferential gap (HEIMANN, e.g. the space between the portions comprising the teeth 50a, 50’a) and a center of the stress portion, and wherein the circumferential gap is preferably located centrally in one of the locking ring segments.
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the segments are arranged with a central angle a of 30˚ a 90˚.
Though HEIMANN does not explicitly state the claimed range of arrangement, HEIMANN identifies the teeth, and therefore the segments, may be over the entire inner surface of the ring (as in Fig. 15) or in segments along the inner surface (as in Fig. 16). Furthermore, the teachings of HEIMANN suggest that a change of the extension/distribution of the teeth, and therefore the arrangement of segments, along the inner surface of the locking ring (e.g. full circumference or segmented) can have an effect on the clamping force for seating the ring on the shaft (HEIMANN column 8, lines 69-74). Therefore, the arrangement of the teeth, and therefore the segments, is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the teeth, and therefore the segments, of LANDBERG with a central angle a of 30˚ a 90˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 14:
	LANDBERG as modified by HEIMANN teaches:
The locking ring (HEIMANN Figs. 16, 18) comprises a first one of the teeth (e.g. HEIMANN 50a) at a first circumferential end portion of the locking ring and a second one of the teeth (e.g. HEIMANN 50’a) at a second circumferential end portion of the locking ring, 5wherein the first tooth and the second tooth preferably extend over an arc length.
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach an arc length with a central angle of less than 20˚.
Though HEIMANN does not explicitly state the claimed range, HEIMANN identifies the teeth may be over the entire inner surface of the ring (as in Fig. 15) or in segments along the inner surface (as in Fig. 16). Furthermore, the teachings of HEIMANN suggest that a change of the extension/distribution of the teeth along the inner surface of the locking ring (e.g. full circumference or segmented) can have an effect on the clamping force for seating the ring on the shaft (HEIMANN column 8, lines 69-74). Therefore, the extension of the teeth is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the teeth of LANDBERG extending over an arc length with a central angle of less than 20˚ or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANDBERG in view of HEIMANN, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 18:
	LANDBERG as modified by HEIMANN teaches:
The teeth (HEIMAN Fig. 16) are formed so as engage the shaft.
However, the difference(s) between modified LANDBERG and the claimed invention is that modified LANDBERG does not explicitly teach the teeth are harder than the radial outer surface of the rotor shaft.
Though HEIMANN does not explicitly state the teeth are harder than the shaft, HEIMANN identifies the locking ring provides a restraint to axial movement of a component along the shaft (column 1, lines 1-7). Furthermore, HEIMANN teaches the teeth are formed to apply a clamping force so as to resist slippage along the shaft and bear tightly against the shaft (HEIMANN column 8, lines 69-74). Thus, the teachings of HEIMANN suggest that changing the hardness of the teeth can have an effect on the clamping force. Therefore, the level of hardness is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the teeth harder than the shaft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

Allowable Subject Matter
Claim(s) is/are 6, 9 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 depends from claim 6

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745